DETAILED ACTION
Response to Amendment
1.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2008/0176707) in view of Iliev et al. (US 4,532,431).
[Claim 1] Regarding claim 1, Yamamoto discloses a hybrid drive system, comprising: an internal-combustion engine (10) comprising at least one cylinder (FIG 1) and a pair of pistons (FIG 1) disposed in a bore of the cylinder for opposed sliding movement therein (FIG 1); a power transducer device (40) coupled to be driven by the pistons (FIG 1) and a hybrid powertrain system (50) configured to receive power from the power transducer device (40).
-However, it fails to disclose an opposed piston engine.
-Nevertheless, Iliev discloses such an arrangement that is used to generate electric energy.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Yamamoto to have an opposed piston arrangement that generates electrical energy as taught by Iliev as a substitution of known parts. It is understood that ICE engine technology in the last 120 years have modified the angle of the cylinders from opposed to vertical for particular performance requirements without modifying the actual relationship of the pistons, crankshaft and cylinders beyond angle.



    PNG
    media_image1.png
    927
    813
    media_image1.png
    Greyscale

[Claim 2] Regarding claim 2, Yamamoto/Iliev disclose the hybrid drive system of claim 1, in which the hybrid powertrain system comprises a first electric motor/generator .
2.    Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vilar (US PG 2015/0197239) in view of Iliev et al. (US 4,532,431).
 [Claims 14 and 18] Regarding claims 14 and 18, Vilar discloses a drive system, comprising: an electric driving device (312-314) configured to provide mechanical torque and rotation to a driveshaft (322) and an internal combustion engine device (302) configured to provide electrical energy for the electric driving device to an electrical energy-accumulating device (502) configured to supply power to the electric driving device (Vilar uses the ice to generate electric energy for the hybrid drive system).
 -However, it fails to disclose an opposed piston engine.
-Nevertheless, Iliev discloses such an arrangement.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Vilar to have an opposed piston arrangement that generates electrical energy as taught by Iliev as a substitution of known parts. It is understood that ICE engine technology in the last 120 years have modified the angle of the cylinders from opposed to vertical for particular performance requirements without modifying the actual relationship of the pistons, crankshaft and cylinders beyond angle.

    PNG
    media_image2.png
    888
    766
    media_image2.png
    Greyscale

 
Allowable Subject Matter

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618